DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
1.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 1, 2, 5, 6 and 10 are/is rejected under 35 U.S.C. 103 as being unpatentable over DUNBAR et al. (Pub. No.: US 2014/0257746 hereinafter mentioned as “Dunbar”) in view of LESSING et al. (Pub. No.: US 2017/0239821 hereinafter mentioned as “Lessing”).

As per claim 1,  Dunbar discloses:
A system (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use. However, see Fig. 1) comprising: 
a magnetic target coupled to and/or integrated with a target object (Fig. 1, see the magnetized tool 5 that include magnet. Also see [0031] and/or [0056]); 
a position sensor comprising a plurality of magnetometers (Fig. 1, see the magnetometric detector 12 comprising an array of magnetometers 120. Also see [0031]) configured to provide a set of magnetic values corresponding to a magnetic field generated by the magnetic target (Fig. 1, see the magnetized tool 5 that include magnet. Also see [0031] and/or [0056]); and 
a logic device (Fig. 1, see the ultrasound transducer 2 can also be provided with a logic-device/inertial measurement unit. Also see [0055]) configured to communicate with the position sensor (Fig. 1, see the magnetometric detector 12 comprising an array of magnetometers. Also see [0031]), wherein the logic device is configured to: 
receive the set of magnetic values provided by the plurality of magnetometers of the position sensor (see [0048]); and 
determine a position and/or orientation of the target object based, at least in part, on the received set of magnetic values (see [0031] and/or [0055]).
Dunbar does not explicitly disclose the set of magnetic flux values.
However, Lessing further discloses:
a position sensor comprising a plurality of magnetometers configured to provide a set of magnetic flux values corresponding to a magnetic field generated by the magnetic target (see [0118]); and 
determine a position and/or orientation of the target object based, at least in part, on the received set of magnetic values (see [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “set of magnetic flux values” disclosed by Lessing into Dunbar, with the motivation and expected benefit related to improving the system and measurements by improving the quality of state estimation to be accomplished with the inertial measurement unit IMU (Lessing, Paragraph [0132]).

As per claim 2,  the combination of Dunbar and Lessing discloses the system of claim 1 as described above.
Dunbar in view of Lessing, with the obvious motivation set forth above in claim-1, further discloses:
wherein the plurality of magnetometers comprises: first, second, and third magnetometers (Dunbar, Fig. 1, see the magnetometric detector 12 comprising an array of magnetometers. Also see [0031]) configured to detect respective first, second, and third magnetic flux values (Lessing, see [0118]-[0119]) corresponding to the magnetic field generated by the magnetic target (Dunbar, Fig. 1, see the magnetized tool 5 that include magnet. Also see [0031] and/or [0056]).

As per claim 5,  the combination of Dunbar and Lessing discloses the system of claim 1 as described above.
Dunbar in view of Lessing, with the obvious motivation set forth above in claim-1, further discloses:
a second magnetic target coupled to and/or integrated with the target object (Dunbar, Fig. 1, see the magnetized tool 5 that include one or more magnets. Also see [0031] [0056] and/or claim-12); and
a second position sensor (Dunbar, Fig. 4, see the k number of detectors 112. Also see [0071]) comprising a second plurality of magnetometers (Dunbar, Fig. 1, each of the magnetometric detector 112 comprise an array of magnetometers 120. Also see [0031]) configured to provide a second set of magnetic flux values (Lessing, see [0118]-[0119]) corresponding to a second magnetic field generated by the second magnetic target (Dunbar, Fig. 4, see the k number of detectors 112. Also see [0071]), 
wherein the logic device (Fig. 1, see the ultrasound transducer 2 can also be provided with a logic-device/inertial measurement unit. Also see [0055]) is configured to:
receive the second set of magnetic flux values (Lessing, see [0118]-[0119]) provided by the second plurality of magnetometers (Dunbar, Fig. 1, each of the magnetometric detector 112 comprise an array of magnetometers 120. Also see [0031]) of the second position sensor (Dunbar, Fig. 4, see the k number of detectors 112. Also see [0071]); and
determine the position and/or orientation of the target object based (Dunbar, see [0071]), at least in part, on the received set of magnetic flux values and the received second set of magnetic flux values (Lessing, see [0118]-[0119]). 

As per claim 6,  the combination of Dunbar and Lessing discloses the system of claim 5 as described above.
Dunbar in view of Lessing, with the obvious motivation set forth above in claim-1, further discloses:
a third magnetic target coupled to and/or integrated with the target object (Dunbar, Fig. 1, see the magnetized tool 5 that include one or more magnets. Also see [0031] [0056] and/or claim-12); and
a third position sensor (Dunbar, Fig. 4, see the k number of detectors 112. Also see [0071]) comprising a third plurality of magnetometers (Dunbar, Fig. 1, each of the magnetometric detector 112 comprise an array of magnetometers 120. Also see [0031]) configured to provide a third set of magnetic flux values (Lessing, see [0118]-[0119]) corresponding to a third magnetic field generated by the third magnetic target Dunbar, Fig. 4, see the k number of detectors 112. Also see [0071]), 
wherein the logic device (Fig. 1, see the ultrasound transducer 2 can also be provided with a logic-device/inertial measurement unit. Also see [0055]) is configured to: 
receive the third set of magnetic flux values (Lessing, see [0118]-[0119]) provided by the third plurality of magnetometers (Dunbar, Fig. 1, each of the magnetometric detector 112 comprise an array of magnetometers 120. Also see [0031]) of the third position sensor (Dunbar, Fig. 4, see the k number of detectors 112. Also see [0071]); and 
determine the position and/or orientation of the target object based (Dunbar, see [0071]), at least in part, on the received set of magnetic flux values, the received second set of magnetic flux values, and the received third set of magnetic flux values (Lessing, see [0118]-[0119]).

As per claim 10,  the combination of Dunbar and Lessing discloses the system of claim 1 as described above.
Dunbar in view of Lessing, with the obvious motivation set forth above in claim-1, further discloses:
receive an updated set off magnetic flux values provided by the plurality of magnetometers of the position sensor; and determine an updated position and/or orientation of the target object based (Dunbar, the process/algorithm of Fig. 4 is iterative, therefore, it updates the position of the tool 5 when is not present in the detection space, then, restart the process/algorithm of Fig. 4 to provide a new position or if is not present. see [0071] and claim-19), at least in part, on the received updated set of magnetic flux values (Lessing, see [0118]-[0119]).

3.	Claim(s) 11, 12 and 14-17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner (Pub. No.: US 2015/0142376 hereinafter mentioned as “Ausserlechner”, which was submitted via IDS) in view of Lessing.

As per claim 11,  Ausserlechner discloses:
A position sensor (see any of the sensors in fig. 14 and 17-20 and the sensor system in fig. 11) comprising:
a plurality of magnetometers (1408_0, 1408_0' [. .. ] 1408_2, 1408_2") configured to provide a set of magnetic values corresponding to a magnetic field generated by a magnetic target (see, the target 1102 in fig. 11) physically separated from the position sensor (See any of the sensors in fig. 140 and 17-20 and the sensor system in fig. 11), 
wherein the plurality of magnetometers comprises first, second, and third magnetometers (see 1408_0, 1408_1, 1408_2) configured to detect respective first, second, and third magnetic values corresponding to the magnetic field generated by the magnetic target (see, the target 1102 in fig. 11); and
a circuit board (see the PCB 230 exemplarily shown in fig. 2), wherein the plurality of magnetometers are disposed along the circuit board in a coplanar and noncolinear fashion (see any of the Figs. 17-19).
Ausserlechner does not explicitly disclose the set of magnetic flux values.
However, Lessing further discloses:
a position sensor comprising a plurality of magnetometers configured to provide a set of magnetic flux values corresponding to a magnetic field generated by the magnetic target (see [0118]); and 
determine a position and/or orientation of the target object based, at least in part, on the received set of magnetic values (see [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “set of magnetic flux values” disclosed by Lessing into Ausserlechner, with the motivation and expected benefit related to improving the system and measurements by accurately predict or approximate the present and/or future behavior of a measurable quantity or set of measurable quantities the user desires to observe (Lessing, Paragraph [0069]).

As per claim 12,  the combination of Ausserlechner and Lessing discloses the position sensor of claim 11 as described above.
Ausserlechner in view of Lessing, with the obvious motivation set forth above in claim-11, further discloses:
the first magnetometer (Ausserlechner, see 1408_0) is configured to detect the first magnetic flux value along a first axis (Lessing, see [0118]) of the position sensor (see any of the sensors in fig. 14 and 17-20 and the sensor system in fig. 11);
the second magnetometer (Ausserlechner, see 1408_1) is configured to detect the second magnetic flux value along a second axis (Lessing, see [0118]) of the position sensor (see any of the sensors in fig. 14 and 17-20 and the sensor system in fig. 11); and
the third magnetometer (Ausserlechner, see 1408_2) is configured to detect the third magnetic flux value along a third axis (Lessing, see [0118]) of the position sensor (see any of the sensors in fig. 14 and 17-20 and the sensor system in fig. 11).

As per claim 14,  
A method (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
receiving magnetometer data (1408_0, 1408_0' [. .. ] 1408_2, 1408_2") from one or more position sensors (See any of the sensors in fig. 14 and 17-20 and the sensor system in fig. 11), 
wherein the magnetometer data comprises magnetic values corresponding to a magnetic field generated (claim-14) by one or more magnetic targets coupled to and/or integrated with a target object (see, the target 1102 in fig. 11) and physically separated from the respective one or more position sensors (See any of the sensors in fig. 14 and 17-20 and the sensor system in fig. 11); and
determining a position and/or orientation (claim-14) of each of the one or more magnetic targets and/or the target object (see, the target 1102 in fig. 11) based, at least in part, on the received magnetometer data (1408_0, 1408_0' [. .. ] 1408_2, 1408_2").
Ausserlechner does not explicitly disclose the set of magnetic flux values.
However, Lessing further discloses:
a position sensor comprising a plurality of magnetometers configured to provide a set of magnetic flux values corresponding to a magnetic field generated by the magnetic target (see [0118]); and 
determine a position and/or orientation of the target object based, at least in part, on the received set of magnetic values (see [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “set of magnetic flux values” disclosed by Lessing into Ausserlechner, with the motivation and expected benefit related to improving the system and measurements by accurately predict or approximate the present and/or future behavior of a measurable quantity or set of measurable quantities the user desires to observe (Lessing, Paragraph [0069]).

As per claim 15,  the combination of Ausserlechner and Lessing discloses the position sensor of claim 14 as described above.
Ausserlechner further discloses:
the determining the position and/or orientation of each of the one or more magnetic targets and/or the target object comprises determining an angular orientation (claim-14) of the target object (see, the target 1102 in fig. 11) based on the received magnetometer data (1408_0, 1408_0' [. ..] 1408_2, 1408_2").

As per claim 16,  the combination of Ausserlechner and Lessing discloses the position sensor of claim 14 as described above.
Ausserlechner further discloses:
receiving updated magnetometer data (this process is iterative, therefore, updated data is implicit) from the one or more position sensors; and determining an updated position and/or orientation (claim-14) of each of the one or more magnetic targets and/or the target object (see, the target 1102 in fig. 11) based, at least in part, on the received updated magnetometer data (1408_0, 1408_0' [. ..] 1408_2, 1408_2").

As per claim 17,  the combination of Ausserlechner and Lessing discloses the position sensor of claim 16 as described above.
Ausserlechner further discloses:
wherein the determining the updated position and/or orientation of the target object (this process is iterative, therefore, updated data is implicit)  comprises determining a linear displacement and/or an angular displacement (claim-14) of the target object (see, the target 1102 in fig. 11).

Allowable Subject Matter
4. 	Claim(s) 3, 4, 7-9, 13 and 18-20 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	The following is an examiner's statement of reasons for the objection: 

6. 	Regarding claim 3, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein: the position sensor comprises a circuit board; and the plurality of magnetometers are disposed along the circuit board in a coplanar and noncolinear fashion. 

7.	Claim(s) 4 depend and also further limit claim 3, therefore, they would also be allowable.

8.	Regarding claim 7, the prior art of record, alone or in combination, does not discloses or suggest the underlined limitations. 
wherein: the target object comprises a gimbal configured to adjust a position and/or orientation of a payload coupled to the gimbal; and the magnetic target is coupled to and/or integrated with the gimbal. 

9.	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the underlined limitations. 
wherein: the target object comprises a payload coupled to a gimbal configured to adjust a position and/or orientation of the payload; and the position sensor is coupled to the gimbal. 

10.	Regarding claim 9, the prior art of record, alone or in combination, does not discloses or suggest the underlined limitations. 
wherein: the target object comprises an articulated payload coupled to a mobile structure; and the position sensor is coupled to the mobile structure. 

11.	Regarding claim 13, the prior art of record, alone or in combination, does not discloses or suggest the underlined limitations. 
wherein: the first, second, and third axes are parallel to each other. 

12.	Regarding claim 18, the prior art of record, alone or in combination, does not discloses or suggest the underlined limitations. 
wherein: the first magnetometer is configured to detect the first magnetic flux value along a first axis of the position sensor, the second magnetometer is configured to detect the second magnetic flux value along a second axis of the position sensor, and the third magnetometer is configured to detect the third magnetic flux value along a third axis of the position sensor; and the first, second, and third axes are parallel to each other. 

13.	Regarding claim 19, the prior art of record, alone or in combination, does not discloses or suggest the underlined limitations. 
wherein: the target object comprises an articulated payload coupled to a mobile structure; and the position sensor is coupled to the mobile structure or to a gimbal coupled to the mobile structure and is configured to adjust a position and/or orientation of the articulated payload. 

14.	Regarding claim 20, the prior art of record, alone or in combination, does not discloses or suggest the underlined limitations. 
wherein the target object comprises a payload coupled to an actuated mount configured to adjust a position and/or orientation of the pay load, the further comprising calibrating the magnetometer data provided by the one or more position sensors by:
controlling the actuated mount to position and/or orient the payload according to a set of known positions and/or orientations of the one or more magnetic targets and/or the target object;
receiving a set of magnetometer calibration data from the one or more position sensors corresponding to the set of known positions and/or orientations; and
generating a database comprising the set of known positions and/or orientations referenced to the set of magnetometer calibration data. 

15.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.






	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2858